DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objections and/or rejections previously set forth in the Non-Final Office Action filed 12 June 2020 and not repeated herein is overcome and hereby withdrawn.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 does not end with a period as required by MPEP 608.01 (m).
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13-15, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Stenson et al. (US 2010/0260954; “Stenson”) in view of Boyer et al. (US 2006/0229415; “Boyer”) and Koyama et al. (US 5,381,914; “Koyama”).
Regarding claims 1-3 and 8, Stenson teaches a closure (e.g., internal surfaces of twist-off cap for food and beverage containers) comprising a coating composition on the interior or exterior surfaces containers (i.e., the closure is a substrate) ([0008, 0011, 0111]), which reads on the limitation of a removable closure for a packaging article, wherein the closure comprises a substrate having an interior and exterior surface recited in claim 1(a). 
The polymer coating (i.e., first coating) is cured ([0099, 0106, 0108-0109]), which reads on the limitation of the first coating is at least partially cured recited in claim 1(b). The first coating comprises a polyester containing a polyester backbone, crosslinkers such as a phenol and a cresol, and one or more polycyclic groups, wherein the polycyclic group is, inter alia, tricyclodecane ([0008-0010, 0041, 0092-0093]), which reads on the limitations of a first coating comprising at least one first polycyclic polyester and at least one first crosslinkable phenolic resin recited in claims 1(b)(i-ii) and 2.
The closure (i.e., substrate) can be coated with an additional layer (i.e., a second coating) of the coating composition, wherein the second coating is a dispersion that is cured and comprises a tricyclodecane polycyclic polyester and one or more crosslinkers, such as cresol, in addition to other additives ([0010, 0041, 0091-0093, 0099-0104, 0108]), which reads on the limitation of a second coating comprises at least one second polycyclic polyester, 

Stenson is silent regarding the first coating and the second coating being different based on at least (a) the first polycyclic polyester being different than the second polycyclic polyester, (b) the first crosslinkable phenolic resin being different than the second crosslinkable phenolic resin, or both (a) and (b).
Boyer discloses an aqueous dispersion with a blend of a cresol resin and an etherified phenol/formaldehyde, cresol/formaldehyde, and/or phenol/cresol/aldehyde resin (i.e., etherified phenolic resins) that allows for stable aqueous dispersion and is free from bisphenol-A ([0001, 0008]). The addition of the etherified phenolic resins to the base resin can result in storage stable dispersions, as well as maintaining the desirable chemical resistance and physical properties of the base resin alone ([0012-0013, 0029]). The coating formulations containing dispersions are first applied to a surface for contacting food, wherein the avoidance of bisphenol-A and xylenols is an especially important feature with respect to end uses involving the coating of food containers ([0022, 0044]). 
Stenson and Boyer are both directed towards food coatings comprising phenolic compositions free of bisphenol-A. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second coating of Stenson by incorporating a blend of a cresol resin and an etherified phenolic resins as taught by Boyer motivated by the expectation of providing a polymer having a storage stable dispersion, 

Stenson is silent regarding the closure comprising a gasket.
Koyama discloses a container closure comprising a shell, a resin liner, and a hermetically sealing portion (abstract, col. 4, 35-56, Fig. 1A). The hermetically sealing portion engages the mouth of the container and reliably accomplishes hermetic sealing with respect to the container (col. 5, lines 1-5).

    PNG
    media_image1.png
    573
    1007
    media_image1.png
    Greyscale

Figure 1A of Koyama illustrating the structure of the closure
Stenson in view of Boyer, and Koyama are directed towards closures comprising coatings for food containers, such as beverage cans. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the closure of Stenson by adding a hermetically sealing portion (i.e.,
As such, the closure of Stenson in view of Boyer and Koyama comprises a hermetically sealing portion applied directly to the second coating, which reads on the limitation of a gasket applied directly onto at least a portion of the second coating in a manner effective to help the closure sealingly engage the container recited in claim 1(d).

Regarding the limitation “for a packaging article comprising a container” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
The intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Stenson in view of Boyer and Koyama disclose a closure as presently claimed, it is clear that the closure of Stenson in view of Boyer and Koyama is be capable of performing the intended use, i.e., for a packaging article comprising a container, presently claimed as required in the above cited portion of the MPEP.
		
Regarding claims 4 and 5, Stenson teaches that the coating composition is PVC-free ([0090]), which reads on the limitations of the first and second coating composition is substantially free of PVC recited in claims 4 and 5.

Regarding claims 6 and 7, Stenson teaches that the coating composition is optimally completely free of mobile and bound bisphenol A, bisphenol F, aromatic glycidyl ether compounds (e.g., BADGE and BFDGE) ([0088]), which reads on the limitations of the first and second coating recited in claims  6 and 7.
Regarding claim 8, as described above, Stenson in view of Boyer and Koyama teaches the first coating contains a phenol resin and a cresol phenolic resin, which reads on the limitations of the first coating containing at least one cresol resole phenolic resin and at least one non-cresol resole phenolic resin recited in claim 8. And the second coating contains a cresol resin and an etherified phenolic resin, which reads on the limitations of the second coating comprising at least one etherified phenolic resin and at least one non-etherified phenolic resin recited in claim 8.

Regarding claims 9 and 10, as described above, both the first coating and the second coating of Stenson in view of Boyer and Koyama comprise a tricyclodecane, which reads on the limitations of the first and second polycyclic polyester comprise a tricyclodecane-base recited in claims 9 and 10.

Regarding claim 11, Stenson teaches that the coating composition has a Tg of 70ºC to 130ºC ([0068]), which fully encompasses, and therefore renders obvious, the limitation of the first, second, or both first and second polycyclic polyester resin has a Tg in the range from 80 ºC to 120ºC recited in claim 11. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.

Regarding claim 13, Koyama further teaches that the hermetically sealing portion may be a soft vinyl chloride resin (i.e., PVC) (col. 9, lines 4-6), which reads on the limitation of the gasket comprises a PVC resin recited in claim 13.

  Regarding claim 14, Stenson further teaches that the coating composition comprises a backbone step-growth polyester and one or more polycyclic groups ([0034]), which reads on the limitation of the polycyclic polyester resin has a backbone and a plurality of polycyclic moieties are incorporated into the backbone recited in claim 14. 

Regarding claim 15, Stenson is silent regarding the thickness of the first coating and the second coating.
Koyama discloses a coating layer having a thickness of 1 to 100 microns (col. 13 line 62 to col. 14, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a coating thickness of 1 to 100 microns for the first and second coating of Stenson as taught by Koyama as a coating thickness used in the art for coating closures for beverage containers. As such, the first coating and second coating of Stenson in view of Boyer and Koyama have a thickness of 1 to 100 microns, which overlaps, and therefore renders obvious, the limitation of at least one of the first and second coating has a thickness in the range of from 0.01 microns to 0.5 millimeters recited in claim 15. As established in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.

Regarding claim 25, Stenson teaches that the polycyclic groups have fused rings sharing at least two atoms in common (i.e., tricyclodecane) ([0041]), which reads on the limitation of the fused rings of the first, second, or both first and second polycyclic polyester share at least two atoms in common recited in claim 25.

Regarding claim 26, Stenson teaches that the first coating comprises a cresol phenolic crosslinker ([0092-0093]), which reads on the limitations of the first coating composition comprises a non-etherified phenolic resin recited in claim 26.

Regarding claim 27, as described above, Stenson in view of Boyer and Koyama teaches the second coating contains a cresol resin, which reads on the limitations of the second coating composition comprises an alkylated phenolic resin recited in claim 27.

Regarding claim 28, Boyer discloses the aqueous dispersion blend comprising the cresol resin and the etherified phenolic resin, wherein the etherified resin comprises preferably from about 30 to 80 wt.% based on the weight of the base resin (i.e., balance of about 20 to 70 wt.% of cresol resin) leading to a ratio of etherified phenolic resin to cresol resin of 1:2.33 to 4:1 (70/30 = 2.33 and 80/20 = 4) ([0012-0015, 0021-0023, 0025]), which overlaps, and therefore renders obvious, the limitation of the second coating composition comprises both the etherified phenolic resin and the alkylated phenolic resin are present in the second coating composition at a weight ratio in the range of 2:1 to 50:1 respectively recited in claim 28. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. 

Response to Arguments
Claim Rejections under 35 U.S.C. 112(a)
Applicant’s arguments, see pages 8 and 9 of the remarks, filed 12 October 2020, with respect to the rejection of claims 1-11, 13-15, and 25-28 under 35 U.S.C. 112(a) has been fully considered and is persuasive. Therefore, the rejection under 35 U.S.C. 112(a), set forth in the Office Action mailed 12 June 2020 is withdrawn.

Claim Rejections under 35 U.S.C. 112(b)
Applicant’s arguments, see page 9 of the remarks, filed 12 October 2020, with respect to the rejections of claims 1-11, 13-15, and 25-28 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the rejection under 35 U.S.C. 112(b), set forth in the Office Action mailed 12 June 2020 have been withdrawn.

Claim Rejections under 35 U.S.C. 103 over Stenson and Koyama, and further in view of Boyer.
Applicant’s arguments with respect to newly amended claim 1 have been considered.  The grounds of rejection presented above have been updated to reflect the present claim amendments.

Applicant’s arguments filed 12 October 2020 have been fully considered but they are not persuasive. 
Applicant asserts the following arguments addressed below:
Regarding argument (1), on page 9 of the remarks, Applicant asserts Stenson does not teach that a first and second coating composition are different.
However, Stenson is not relied upon alone. Stenson suggestions one or more coating layers of the broadly disclosed coating compositions (Stenson [0108]). Additionally, Boyer is applied to disclose that it is well known and well within the abilities of those skilled in the art to have a coating composition that comprises a blend of cresol resin and etherified phenolic resin for storage stable dispersions, as well as maintaining the desirable chemical resistance and physical properties of the base resin alone (Boyer [0012-0015, 0021-0023, 0029]). As such, Applicant’s argument is not found persuasive.

Regarding argument (2), on pages 9 and 10 of the remarks, Applicant asserts that Stenson does not teach a gasket.
However, Stenson is not relied upon alone. Stenson teaches a closure (Stenson [0111]). Additionally, Koyama is applied to disclose that it is well known and well within the abilities of those skilled in the art to add a hermetically sealing portion to a closure that engages with the mouth of the container (Koyama abstract, col. 4, 35-56, col. 5, lines 1-5, Fig. 1A). As such, Applicant’s argument is not found persuasive.

Regarding argument (3), 
However, as established by MPEP 2145 (II), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.
Furthermore, as established by MPEP 2145 (VI), the references failing to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., a topcoat that exhibit excellent adhesion to sealing compounds) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.

Regarding argument (4), on pages 11 and 12 of the remarks, Applicant asserts that Boyer does not teach using a polyester polymer for a first or second coating composition and that the conclusion of modifying the coating of Stenson is understood only in view of Applicant’s specification (i.e., hindsight). 
However, Stenson is relied upon for teaching a closure comprising a first and second coating containing the polycyclic polyester and phenolic resins ([0008, 0010, 0041, 0092-0093, 0106-0111]).  
Boyer is relied upon for the addition of a blend of a cresol resin and an etherified phenolic resin that can be used in a coating for food containers, wherein the etherified phenolic resin comprises ether moieties of etherified phenolic resins, and the ether moieties will ultimately form cross links in the resulting coating to promote desired crosslink density and hence the desired chemical resistance, and a storage stable dispersion ([0012-0013, 0021-0023, 0029]). 
Therefore, Boyer provides suggestion, teaching, and motivation to include the etherified phenolic resins in the coating of Stenson. As set forth in MPEP 2145 (XA), it must be 
Moreover, as established by MPEP 2145 (IV), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. The basis of the rejection is based on the combination of Stenson and Boyer. As such, Applicant’s argument is not found persuasive.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Seibel (US 5,491,031) a coating composition for application as a topcoat in a two-coat system for the interior of closures of vacuum-packed food products (col. 1, lines 5-15, col. 3, line 66 to col. 4, line 6). The coating composition comprises an epoxy novolac resin, a phenolic resin, a polyester and an elastomer (col. 5, lines 15-28). The coating composition is more universal and provides excellent flexibility and adhesion with respect to the plastisol sealer gasket (col. 5, line 65 to col. 6, line 17).

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782


/Eli D. Strah/Primary Examiner, Art Unit 1782